DETAILED ACTION

Status of Claims
Claims 1-7, 9-13 is/are pending.
Claims 1-7, 9-10, 12 is/are rejected.
Claims 11, 13 is/are objected.
Claim 8 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021has been entered.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2014/156905 (HASHIMOTO-WO ‘905), relying on HASHIMOTO ET AL (US 2016/0049622) as English translation,
 	in view of JP 2006-188049 (SUMI-JP ‘049).
	HASHIMOTO-WO ‘905 discloses a packaging material for batteries, wherein the material comprises: 
• a base layer (1) (e.g., polyester such as polyethylene terephthalate, etc.) with a typical thickness of 10-50 microns (preferably 15-30 microns); 



• a barrier layer (3) with a typical thickness of 10-200 micron (preferably 20-100 micron); 

• a second adhesive layer (5) with a typical thickness of 1-40 micron (preferably 2-30 micron); and

• a sealant layer (4) with a typical thickness of 2-2000 micron (preferably 10-500 micron).  

The battery packaging material is formed by laminating the base layer (1), first adhesive layer (2), barrier layer (3), second adhesive layer (5), and sealant layer (4) to form a laminate, wherein the components of the batteries typically include a positive electrode, a negative electrode, and an electrolyte. (HASHIMOTO ET AL ‘622, entire document, paragraph 0009, 0038-0044, 0052-0053, 0097-0099, 0106-0110, 0118, 0148, 0169-0171, etc.) (see corresponding portions of HASHIMOTO-WO ‘905) However, the reference does not specifically discuss the refractive index values or birefringence index of the polyester film.
 	SUMI-JP ‘049 discloses that it is well known in the art to produce polyester films with a typical thickness of 6-50 microns, a birefringence of 0.025 or less, wherein the polyester film has a typical refractive index of 1.646-1.670 at least one direction (e.g., 1.646-1.650 in the less oriented and/or lower refractive index direction) in order to provide polyester film components having excellent dimensional stability, flatness, transparency, and/or impact resistance for packaging applications (e.g., multilayer films further containing heat-sealable layers and/or barrier layers, etc.). (paragraph 0001, 0034, 0036-0041, etc.; Table 1, etc.) 
 	Regarding claims 1-2, 4-7, 9-10, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known polyester film with excellent dimensional stability, flatness, and mechanical properties as disclosed in SUMI-JP 
	Regarding claim 3, since HASHIMOTO-WO ‘905 discloses a packaging material for batteries in which: the base layer (1) has a preferred thickness of 15-30 microns; the second adhesive layer (5) has a preferred thickness of 2-30 micron; and the sealant layer (4) has a preferred thickness of 10-500 micron; HASHIMOTO-WO ‘905 discloses battery packaging materials wherein the ratio of the combined thickness of the sealant layer and the second adhesive layer to the thickness of the polyester film at least partially reads on the claimed ratio range of less than 3 as recited in claim 3.  Additionally and alternatively, one of ordinary skill in the art would have selected the thicknesses of the base film, second adhesive layer, and sealant layer of HASHIMOTO-WO ‘905 in order to obtain the optimal or required combination of strength (e.g., from the base film); interlayer adhesion (e.g., from the second adhesive layer), and/or heat-sealing properties (e.g., from the sealant layer) for specific applications or usage conditions.
Response to Arguments
Applicant’s arguments filed 07/20/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 07/20/2021.

Allowable Subject Matter
Claims 11, 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record fails to disclose or suggest a packaging laminate comprising: a heat-sealable layer; an intermediate barrier layer, and a polyester film; wherein the polyester film has the recited thickness, birefringence index (i.e., difference between refractive index values in a first direction and a second direction), and a refractive index in the “slow” (i.e., higher refractive index direction) of 1.68-1.70 (claims 11, 13).
 	TAKAHASHI ET AL (US 2013/0323487) fail to specifically disclose polyester films with the recited thickness and birefringence index values.
 	The YAMAZAKI references (US 6,632,538; US 2004/0029001; US 2012/0244421) and JP 2004-327042 and JP 2011-138793 fail to disclose polyester films with the birefringence index combined with the recited refractive index value in the higher refractive index film direction. 
 	KR 2018-0036378 (which has an effective filing date of 09/30/2016, which predates the U.S. filing date of 05/31/2017 for the present application based on PCT/JP2017/020359, and therefore constitutes prior art under AIA  35 U.S.C. 102(a)(2)) fails to disclose multilayer films containing a heat-sealable layer and a barrier layer.
	JP 2014-069384 and JP 2004-142126 and SUZUTA ET AL (US 2014/072864) and WO 2016/031758 fail to disclose multilayer film containing polyester film with the polyester films with the birefringence index combined with the recited refractive index value in the higher refractive index.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 6, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787